                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                               CHATTANOOGA DIVISION


LATONYA MCCLENDON,                            )
                                              )
                    Plaintiff,                )
                                              )
v.                                            )     No:1:21-cv-95-TAV-CHS
                                              )
                                              )
ERHI, LLC,                                    )
                                              )
                  Defendant.                  )


                                         ORDER

       This is a Fair Labor Standards Act (“FLSA”) case, in which Plaintiff contends that

Defendant failed to pay her the minimum wage required by the FLSA. The case is before the

Court on the parties’ Joint Motion for Approval of FLSA Settlement>'RF@.

       The Court has reviewed the proposed settlement, which provides for full payment of

Plaintiff’s alleged unpaid wages, including unpaid minimum wages; liquidated damages in an

amount equal to her unpaid minimum wages; and attorneys’ fees and costs. See, 29 U.S.C. §

216(b). The Court finds that the terms of the settlement are fair and reasonable. See, Lynn’s

Food Stores, Inc., v. United States, 679 F.2d 1350, 1353-54 (11th Cir. 1982) (district court may

approve an FLSA settlement after determining that it is fair and reasonable); Hanks v. Racetrack

Petroleum, Inc., 2011 WL 4408242, at *2 (M.D. Fla. Sept. 9, 2011) (“Full recompense is per se

fair and reasonable.”).

       AFFRUGLQJ, the Court *5$176 the parties’ Joint Motion for Approval of FLSA

Settlement>'RF@, and ',5(&76 Defendant to pay Plaintiff and her counsel the amounts set

forth in the Joint Motion. The Court further 25'(56 the parties to file a stipulation of



Case 1:21-cv-00095-TAV-CHS Document 8 Filed 06/30/21 Page 1 of 2 PageID #: 22
GLVPLVVDOZLWKprejudice after payment of the settlement funds to Plaintiff and her counsel and

within thirty 30 days of entry of this 2rder.

       (17(5

                                     s/ Thomas A. Varlan
                                     _____________________________________
                                     THOMAS A. VARLAN
                                     UNITED STATES DISTRICT JUDGE




                                                    

Case 1:21-cv-00095-TAV-CHS Document 8 Filed 06/30/21 Page 2 of 2 PageID #: 23
